Exhibit 10(n)


SUMMARY OF THE COMPENSATION OF NON-EMPLOYEE DIRECTORS OF
THE EMPIRE DISTRICT ELECTRIC COMPANY



Set forth below is a summary of the compensation provided to members of the
Board of Directors who are not officers or employees of Empire (“Non-Employee
Directors”). Directors who are also officers or employees of Empire do not
receive any compensation for duties performed as a Director.





Each Non-Employee Director is paid a monthly retainer for his or her services as
a Director at a rate of $22,500 per annum. In addition, a fee of $1,000 ($1,500
for the Audit Committee) is paid to each Non-Employee Director for each day the
Directors meet and for each meeting of a Committee of the Board that the
Non-Employee Director attends in person or by telephone. The Chairman of each
Committee receives an annual retainer of $5,000 ($7,500 for the Chairman of the
Audit Committee) and the Chairman of the Board receives an annual retainer of
$50,000.





Empire’s 1996 Stock Incentive Plan permits our Non-Employee Directors to receive
shares of common stock in lieu of all or a portion of any cash payment for
services rendered as a Director. In addition, a Non-Employee Director may defer
all or part of any compensation payable for his or her services under the terms
of Empire’s Deferred Compensation Plan for Directors. Amounts so deferred are
credited to an account for the benefit of the Director and accrue an interest
equivalent at a rate equal to the prime rate. A Non-Employee Director is
entitled to receive all amounts deferred in a number of annual installments
following retirement, as elected by him or her.





In addition to the cash retainer and fees for Non-Employee Directors, we
maintain a Stock Unit Plan for Non-Employee Directors, which we refer to as the
Stock Unit Plan, to provide Non-Employee Directors the opportunity to accumulate
benefits in the form of common stock units. Each common stock unit earns
dividends in the form of common stock units and can be redeemed for one share of
common stock upon retirement or death of the Non-Employee Director. The number
of units granted annually is calculated by dividing the annual contribution
rate, which is either the annual retainer fee or such other amount as is
established by the Compensation Committee of the Board of Directors, by the
fair-market value of Empire’s common stock on January 1 of the year the units
are granted. Common stock unit dividends are computed based on the fair market
value of Empire’s common stock on the dividend’s record date. During 2004,
18,663 units were converted to common stock by retired Non-Employee Directors,
13,798 units were granted for services provided in 2004 (based on an annual
contribution rate of $25,000), and 3,511 units were granted pursuant to the
provisions of the plan providing for the reinvestment of dividends on stock
units in additional stock units.





Travel Insurance: Empire maintains $250,000 of business travel accident
insurance for Non-Employee Directors while traveling on Empire business.





Director Education. In accordance with Empire’s Corporate Governance Guidelines,
Empire encourages Directors to attend education programs relating to the
responsibilities of directors of public companies. The expenses for the
Directors to attend these courses are paid by Empire.





Reimbursement of Expenses. Empire reimburses Directors for expenses incurred in
connection with their position as a Director including the reimbursement of
expenses for transportation.



106


--------------------------------------------------------------------------------